Case: 15-20331      Document: 00513547972         Page: 1    Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 15-20331                               FILED
                                                                             June 14, 2016
                                                                            Lyle W. Cayce
CHRISTOPHER J. BRIDGEMAN; MARTIN A. BORGER,                                      Clerk

              Plaintiffs - Appellants
v.

UNITED CONTINENTAL HOLDINGS, INCORPORATED; CONTINENTAL
AIRLINES, INCORPORATED,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-2848


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Christopher Bridgeman and Martin Borger (“the Plaintiffs”) appeal the
district court’s summary judgment dismissing their negligence claims and the
district court’s directed verdict for United Continental Holdings, Inc.
(“United”) on their intentional infliction of emotion distress and invasion of
privacy claims, all arising out of an incident where a sex toy was purportedly
taped to the outside of their luggage. On appeal, we have reviewed the record


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20331     Document: 00513547972      Page: 2   Date Filed: 06/14/2016



                                  No. 15-20331
and studied the briefs. We have concluded, in the light of our precedents, that
the district court did not err when it dismissed the Plaintiffs’ negligence claims,
nor did it err when it entered a directed verdict for United on the Plaintiffs’
invasion of privacy and intentional infliction of emotional distress claims.
Accordingly, the judgement of the district court is affirmed.
      AFFIRMED.




                                        2